J-S12016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.E.S., A              :      IN THE SUPERIOR COURT OF
    MINOR                                      :           PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.P., MOTHER                    :
                                               :
                                               :
                                               :
                                               :      No. 105 EDA 2022

              Appeal from the Decree Entered December 3, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000512-2021


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                                      FILED MAY 11, 2022

       J.P. (“Mother”) appeals from the decree entered on December 3, 2021,

that terminated her parental rights to her son, E.E.S.1 We affirm.

       E.E.S. was born in October 2019, and he immediately came into the care

of the Philadelphia Department of Human Services (“DHS”) as a result of the

child testing positive for PCP at birth. N.T., 12/03/21, at 19. DHS permitted

the child to be discharged from the hospital with Mother and provided in-home

services     at   Mother’s      residence      with    the   paternal    grandmother

(“Grandmother”), an adoptive resource who provides kinship foster care. Id.

at 19-20. However, the juvenile court ultimately adjudicated E.E.S dependent


____________________________________________


1The trial court held its decision as to E.S., the father of E.S.S., in abeyance
pending confirmation of his desire to relinquish his parental rights voluntarily.
He did not participate in this appeal. N.T., 12/03/21, at 9-10, 64.
J-S12016-22


on January 27, 2020, because Mother was leaving the child unattended with

Grandmother for long periods. Id. at 20-21. Mother’s primary issues related

to substance abuse and mental health problems. Id. at 20-21. The juvenile

court ordered, inter alia, a full drug and alcohol screen and directed that

Mother submit random urine samples.

      The initial permanency goal was reunification.     Although the juvenile

court subsequently found aggravated circumstances against Mother during

August 2020, it ordered DHS to continue its efforts toward reunification. Id.

at Exhibit 4. In order to achieve this objective, DHS developed a single case

plan (“SCP”) for Mother and fashioned goals relating to (1) drug and alcohol

treatment; (2) sobriety; (3) parenting; and (4) consistent visitation with

E.E.S. Id. at 21. Mother’s compliance with the SCP was deficient. Id. at 22.

She did not consistently attend the court-ordered visitation with E.E.S., failed

to complete a parenting course or work reliably with a parenting mentor. Id.

Similarly, Mother failed to participate in drug and alcohol treatment or

demonstrate her sobriety through court-ordered urine screens. Id. While

Mother was required to attend drug therapy three times per week, she

participated sporadically, stopped treatment entirely during July 2021, and

reengaged only after DHS commenced the termination proceedings. Id. at

22-23. She failed the two original drug screens submitted during winter 2020,

and a third on June 17, 2021. Id. at 24, DHS Exhibit 5. All three drug tests

were positive for PCP. N.T., 12/03/21, at 24, DHS Exhibit 5.


                                     -2-
J-S12016-22


       On September 13, 2021, DHS filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). During the ensuing hearing, Mother was represented

by counsel and E.E.S. was represented by Suzanne Hodges, Esquire, who

acted as legal counsel as well the guardian ad litem.2       DHS presented the

testimony of Melissa Urrutia, a case manager for Catholic Community Services

CUA #4 and Mother testified on her own behalf.3 At the close of the evidence,

the trial court entered the above-referenced decree terminating Mother’s

parental rights to E.E.S. pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8)

and (b), and it proffered its rationale from the bench. N.T., 12/3/21, at 64-

71.



____________________________________________


2 There is no indication in the certified record that the trial court made the
required determination as to whether Attorney Hodges could represent both
the best interests and legal interest of E.E.S. See In re P.G.F, 247 A.3d 955,
964–65 (Pa. 2021) (holding, “where the orphans’ court has appointed a single
attorney to serve as guardian ad litem and legal counsel to represent both the
child’s best interests and legal interests, . . . an appellate court should review
sua sponte whether the court made a determination that those interests did
not conflict.”). However, since then-two-year-old E.E.S. was too young to
communicate a preferred outcome to Attorney Hodges, “there can be no
conflict between the child’s legal interests and his . . . best interests.” In re
T.S.,192 A.3d 1080, 1089-90, 1092-93 (Pa. 2018) (reaffirming ability of
attorney-guardian ad litem to serve dual role and represent child’s best
interests and legal interest where preferred outcome is incapable of
ascertainment).

3 Catholic Community Services CUA #4 is a community program that, inter
alia, performs case management services for DHS. See https://ccs-cua.org/
While we employ the correct spelling herein, the notes of testimony misspells
the CUA caseworker’s surname as Urratia.

                                           -3-
J-S12016-22


      Mother timely filed a notice of appeal and concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). She

presents one question for our review: “Whether the trial court abused its

discretion and erred as a matter of law in terminating [M]other’s parental

rights when DHS failed to meet its burden that termination of parental rights

was warranted under 23 Pa.C.S.A. [§] 2511(a) and (b).” Mother’s brief at 8.

DHS and the child advocate both filed briefs in support of the trial court decree

terminating Mother’s parental rights.

      Our standard of review in termination of parental rights appeals requires

us to accept the findings of fact and credibility determinations of the trial court

if the record supports them. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). If

the record supports the court’s findings, we must determine whether the court

committed an error of law or abused its discretion. Id. An abuse of discretion

does not occur merely because the record could support a different result. Id.

We may find an abuse of discretion “‘only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will.’” Id. (quoting In re

Adoption of S.P., supra at 826).

      Pennsylvania’s Adoption Act governs involuntary termination of parental

rights proceedings. See 23 Pa.C.S. § 2101-2938. It requires a bifurcated

analysis in which the trial court focuses first on the parent’s conduct pursuant

to § 2511(a). In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). If the court

determines that the party seeking termination has established statutory


                                       -4-
J-S12016-22


grounds pursuant to § 2511(a), it must then turn its attention to § 2511(b),

which focuses on the child’s needs and welfare.      Id.   A key aspect of the

court’s needs and welfare analysis is discerning whether the child has an

emotional bond with his or her parent and what effect severing that bond may

have on the child. Id.; In re C.P., 901 A.2d 516, 520 (Pa.Super. 2006)).

The party seeking termination bears the burden of proof under both § 2511(a)

and (b) by clear and convincing evidence. In re C.P., supra at 520.

      Instantly, the trial court terminated Mother’s parental rights pursuant to

§ 2511(a)(1), (2), (5), (8), and (b). We need only agree with the court as to

any one subsection of § 2511(a), in addition to § 2511(b), to affirm. In re

B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze

the court’s decision pursuant to § 2511(a)(2) and (b), which provide as

follows:


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

            ....

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

            ....




                                     -5-
J-S12016-22


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      To satisfy the requirements of § 2511(a)(2), the party requesting

termination must prove that (1) the parent has exhibited repeated and

continued incapacity, abuse, neglect, or refusal; (2) the incapacity, abuse,

neglect, or refusal has caused the child to be without essential parental care,

control, or subsistence; and (3) the parent cannot or will not remedy the

causes of the incapacity, abuse, neglect, or refusal. In the Interest of D.R.-

W., 227 A.3d 905, 912 (Pa.Super. 2020). This subsection does not apply

solely to affirmative misconduct but also permits termination based on a

parent’s incapacity. In re S.C., 247 A.3d 1097, 1104 (Pa.Super. 2021).

      In finding that DHS presented clear and convincing evidence to

terminate Mother’s parental rights to E.E.S. pursuant to the statutory grounds

outlined in § 2511(a)(2), the trial court found that Mother exhibited repeated

and   continued   parental   incapacity    because   she   was   incapable   of

understanding what was required of her as a parent.         The court stated,

“[Mother] appears not to be able to grasp what she needs to do to be able to


                                     -6-
J-S12016-22


even reunify with [E.E.S.] let alone parent [E.E.S.].” N.T., 12/3/21, at 66. It

highlighted that Mother’s limited progress was tied to her work with an

intensive case manager, which was described during the hearing as “sort of

like a coach” who helps her “keep track of everything, [such as] her

appointments” but does not provide any substantive services. Id. at 30.

      In addition to noting Mother’s inconsistent attendance during the

supervised visitations, and her failure to complete any of her SCP goals, the

court stressed that Mother failed to complete her drug and alcohol treatment

or regularly submit urine screens.      Id. at 67.    It found that Mother’s

participation in drug treatment was inconsistent “throughout the life of this

case” and that she only re-engaged treatment two weeks prior to the hearing.

Id. at 68. Likewise, Mother blamed her inconsistent compliance with drug

screen on her inability to provide urine samples due to complications from a

gunshot wound in her abdomen. However, the trial court noted that, even

after it accommodated Mother by ordering DHS to pay a private laboratory to

administer blood tests, she still failed to attend those appointments. Id. at

68.   Finally, as to Mother’s testimony concerning her undocumented

achievements, the trial court made a credibility determination in favor of DHS

and against Mother, finding that “her testimony clearly, in all points,

contradicted the testimony provided by [Ms. Urrutia].” Id. at 64-65.

      Mother argues that the court erred in concluding that DHS satisfied its

burden of proof by clear and convincing evidence because she attended


                                     -7-
J-S12016-22


supervised visitation and made a measure of progress toward her substance

abuse treatment. Specifically, Mother asserts:

      She did mental health therapy at Hispanic Community Counseling
      and did drug and alcohol treatment at the Net. She had a life
      coach provided by Horizon House and was supported by her
      [adult] son who lived with her. The case worker said visits [with
      E.E.S.] went well, Mother and child were bonded and child was
      doing well in the care of paternal grandmother as Mother had
      arranged at the beginning of the case. Mother also had housing
      and income.

Mother’s brief at 22 (citations to record omitted).

      Ultimately, Mother argues that despite her inconsistent progress in

achieving her SCP goals, the record does not support the court’s conclusion

that E.E.S. was without parental care, and that she could not successfully

complete her goals and eventually achieve reunification. Id. at 22-23. She

reasons,

            Mother was struggling by her own admission since her
      nephew died in her arms in July, four months before the hearing.
      She stopped therapy and she entered inpatient mental health
      treatment, further demonstrating her proactive willingness to
      improve herself for the sake of her son and reunification. Also,
      there was no parental capacity evaluation or any express evidence
      concerning Mother's capacity to parent or refuting her capacity to
      parent.

Id. at 22 (citations to record omitted).

      The certified record belies Mother’s assertions and supports the trial

court’s conclusion that Mother cannot remedy the cause of the parental

incapacity that led E.E.S. to be without essential parental care. Preliminarily,

notwithstanding Mother’s protestations concerning a formal parental capacity


                                     -8-
J-S12016-22


evaluation, such evaluations are not required where, as here, the court finds

credible testimony supporting that determination. See In re Adoption of

J.J., 515 A.2d 883 (Pa. 1986) (upholding trial court’s decision to credit

testimony of social worker as consistent with the court’s fact-finding role).

      Furthermore, the certified record establishes that E.E.S. has been in

placement since January 27, 2020, having been removed from Mother's

custody due to Mother’s inadequate parenting and ongoing substance abuse.

Mother demonstrated minimal progress toward reunification during the

ensuing twenty months. Ms. Urrutia’s testimony supported the trial court’s

findings. She stated that Mother never completed a drug and alcohol program,

nor demonstrated that she maintained sobriety. N.T., 12/3/21, at 22. Over

the course of her case management, Ms. Urrutia made several efforts to help

Mother re-engage with her drug and alcohol treatment programs and

instructed Mother to complete the court-ordered drug screens, which were

scheduled to occur twice per month. Id. at 22-25. While Mother periodically

attended approximately one-third of the substance abuse treatment sessions,

her appearances were irregular, and she failed to participate in any treatment

for approximately five months before re-engaging treatment two weeks before

she was scheduled to testify. Id. at 23, 59-60.

      Concerning the drug screens, Ms. Urrutia explained, “You know, it . . .

was an ongoing conversation. Every time that she came for her visits. I would

share with her the need for her to complete that screen. Because it relates to


                                     -9-
J-S12016-22


her single case plan objective, we wanted to make sure that she was sober

and . . . not using.” Id. at 25. Likewise, Ms. Urrutia confirmed that the trial

court ordered the blood draw at Labcorp to accommodate Mother’s physical

limitations; however, Mother failed to attend that appointment, again, without

explanation. Id. at 26-27. Critically, other than the three screens that were

positive for PCP, Mother consistently ignored the testing requirements over

the twenty months that E.E.S. has been in placement. Id. at 24, DHS Exhibit

5.

      In addition to her continued struggles with substance abuse Mother,

neglected to comply with the other aspects of the SCP that were designed to

facilitate reunification. Mother is unemployed and lives with her adult son.

Id. at 30-31. The home appears appropriate, but Ms. Urrutia prematurely

terminated a scheduled home visit because Mother “appeared to be

incoherent” and was “unable to answer her questions.”             Id. at 31.

Furthermore, while Mother claims to receive SSI because of a preexisting

disability, she consistently failed to document that income with DHS. Id. at

30, 68. Similarly, Ms. Urrutia testified that Mother never documented any of

her asserted progress regarding her parenting goals. Id. at 22. Specifically,

Mother neglected to engage with her parenting counselor, participate in

parenting class, or complete mental health treatment. Id. at 28-29.

      As it relates to the visitation requirement, Ms. Urrutia testified that

Mother’s attendance at the weekly, two-hour supervised visitations was


                                    - 10 -
J-S12016-22


irregular. Id. at 32, 33. According to Ms. Urrutia, Mother did not consistently

confirm her attendance and, on one occasion, arrived for visitation on the

wrong day. Id. at 32. The last visitation that Mother attended in-person was

on October 27, 2021, which was approximately five weeks prior to the

evidentiary hearing. Id.

      The foregoing evidence concerning Mother’s failure to address her

substance abuse and parenting deficiencies and inability to commit to

visitations with her two-year-old child, establishes that DHS satisfied its

burden of proving by clear and convincing evidence the grounds for

involuntarily terminating Mother’s parental rights pursuant to § 2511(a)(2),

i.e., that Mother exhibited continued parental incapacity, which caused E.E.S.

to be without essential parental care, control, or subsistence and that she

cannot remedy the causes of the incapacity.

      We next consider Mother’s assertion that the trial court committed an

error of law or abuse of discretion in its analysis pursuant to § 2511(b). As

explained above, § 2511(b) focuses on the needs and welfare of the child,

which includes an analysis of any emotional bond the child may have with his

or her parent and the effect severing the bond may have on the child. L.M.,

supra at 511.    The key questions are whether the bond is necessary and

beneficial and whether severing it will cause the child extreme emotional

consequences.   In re Adoption of J.N.M., 177 A.3d 937, 944 (Pa.Super.

2018).   It is important to recognize that the existence of a bond, while


                                    - 11 -
J-S12016-22


significant, is only one of many factors courts should consider when addressing

§ 2511(b).    In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super.

2015).   Other factors include “the safety needs of the child, and . . . the

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent.” Id.

      The trial court provided the following needs-and-welfare analysis.

      [Ms. Urrutia’s] testimony, again which I find credible, is that
      [E.E.S.’s] primary parental bond is with his grandmother.

            [Ms. Urrutia] testified that Mom interacts appropriately with
      [E.E.S.] and there’s no issues, but that is not the same as a
      parent-child bond.

             [Ms. Urrutia] also testified that during visits, [E.E.S.] has to
      be deescalated because he cries a lot when he’s not with
      Grandmother because that’s who he’s used to. And so this Court
      will find that there is no actual mother-child bond between
      [E.E.S.] and Mom.

N.T., 12/3/21, at 70-71 (emphasis added).

      In its entirety, Mother’s argument is as follows:

             Concerning the issue of maternal bond, as stated previously,
      the worker testified that there was a bond and visits generally
      went well. Mother, testified that she would do anything to get her
      child back and her various efforts at self-improvement
      demonstrate that she has taken action to preserve the bond that
      she has with her child. Furthermore, a bonding evaluation had
      never taken place. As there was enough indication that a bond
      existed that would be harmful to the child if broken, DHS did not
      satisfy the requirement of 23 Pa.C.S.A. § 2511([b]), and the
      Judge's opinion on this topic was not supported by competent
      evidence.

Mother’s brief at 26.




                                      - 12 -
J-S12016-22


      Again, the certified record belies Mother’s complaints. First, we reject

Mother’s suggestion that a bonding evaluation was required. A formal bonding

evaluation is unnecessary when the trial court engages in the appropriate lines

of inquiry during the needs and welfare analysis. See In re K.K.R.S., 958

A.2d 529, 533 (Pa.Super. 2008) (“In analyzing the parent-child bond, the

orphans' court is not required by statute or precedent to order a formal

bonding evaluation be performed by an expert.”). Indeed, “[i]t is sufficient

for the orphans’ court to rely on the opinions of social workers and

caseworkers when evaluating the impact that termination of parental rights

will have on a child.” Interest of L.W., 267 A.3d 517, 523 (Pa.Super. 2021).

      Next, as to the tenor of Mother’s interaction with E.E.S., which is the

foundation of Mother’s argument in favor of preserving her parental rights,

i.e., that visits went well, Ms. Urrutia testified that “[E.E.S.] is a very playful

boy. He engages with everybody at the agency. And so it’s easy for her to

interact with a child like that. It’s easy for her to interact with him.” N.T.,

12/3/21, at 42. More importantly, Ms. Urrutia did not identify a parental bond

between Mother and E.E.S. during the supervised visitations and she did not

anticipate any negative effects to him upon the severance of that relationship.

Id. at 39, 43.      As to E.E.S.’s post-termination prospects, Ms. Urrutia

explained, “He’s loved and supported in his current placement with paternal

grandmother, [J.S.].    She ensures that all his daily needs are met.         He’s

thriving.   And I believe that due to Mother’s history and inconsistencies


                                      - 13 -
J-S12016-22


through the life of the case, I don’t think there will be any harm.” Id. at 39.

Hence, the record demonstrates that the primary parental bond is between

E.E.S. and Grandmother, whom he refers to as MomMom, and to whom he

looks to satisfy all his essential needs when he is hungry, sick, or injured. Id.

at 40. Grandmother has cared for E.E.S. since birth, either independently or

with Mother, and the child reacts negatively when separated from her,

typically crying and having to deescalate. Id. at 33.

        In sum, it was within the discretion of the trial court to weigh E.E.S’s

partial attachment to Mother against other factors, including Mother’s inability

to provide E.E.S with the necessary parental care, permanence and stability

and the fact that the child is thriving in Grandmother’s care. As the certified

record supports the trial court’s finding that involuntarily terminating Mother’s

parental rights will serve the developmental, physical, and emotional needs

and welfare of E.E.S., the trial court did not err in concluding that DHS satisfied

it burden pursuant to 23 Pa.C.S. § 2511(b).

        For all the foregoing reasons, we affirm the decree terminating Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

        Decree affirmed.

        P.J.E. Bender joins this Memorandum.

        Judge Dubow did not participate in the consideration or decision of this

case.




                                      - 14 -
J-S12016-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2022




                          - 15 -